DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are partially not persuasive. Applicant argues that the prior arts do not teach “a single high frequency soft-polymer sensor”.  Examiner disagrees on the argument that the claimed invention teaches “a single” sensor while the prior arts do not. It can be seen in Figure 1 of the claimed invention that the system comprises of many sensors, #113. They are all a part of sticker, #110. At no point does the claimed invention cite that the system or the flexible portion contains “a single” sensor. It can be seen that numerous sensors are used, which can also be seen in Ehsan reference. If the applicant wishes to consider one of the many sensors seen in Figure 1 as being “a single” sensor, the same interpretation can be used on Ehsan in which one sensor will be considered from Figure 2 to read on the limitation “a single” sensor. Scheinert teaches a sensor array on a racket. This single housing contains multiple sensors, which can be interpreted as a single sensor since it is within a single housing. Furthermore, utilizing one or more sensors is known in the art. The number of known sensors used does not make an invention patentable distinct from another device.
Applicant’s arguments with respect to claim(s) 1, specifically the limitation “high-frequency soft polymer” sensor have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly discovered prior art French US 5099702, will be used to address the limitation “high-frequency soft polymer”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-17, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehsan WO 2011110806 in view of Scheinert US 20070105664 and in further view of French US 5099702.
As to claim 1, Ehsan teaches “A system for reporting events of interest in a structure (Abstract) comprising: an apparatus configured to be securely adhered to a surface of the structure; a flexible portion of the apparatus which conforms to a shape of the surface of the structure (Page 2 last paragraph teaches “In a preferred arrangement the sports bat has a playing surface on front side thereof and a non playing surface on a reverse side thereof and the sensors are located on the reverse side. The sensors are preferably substantially flat and are covered with an adhesive label and the electrical connections are printed on a flexile substrate or directly onto the bat. Alternatively the sensors may be mounted elsewhere on the bat or embedded therein”); the flexible portion further containing conductive traces to connect the sensor to electronics (Page 2 last paragraph teaches “In a preferred arrangement the sports bat has a playing surface on front side thereof and a non playing surface on a reverse side thereof and the sensors are located on the reverse side. The sensors are preferably substantially flat and are covered with an adhesive label and the electrical connections are printed on a flexible substrate or directly onto the bat. Alternatively the sensors may be mounted elsewhere on the bat or embedded therein”), the electronics to capture and buffer a signal output by the sensor; a computational element to analyze the captured signal into a polynomial representing an event of interest (Page 4, paragraph 4 teaches “The sensors 102 output an analogue or digital signal indicative of the magnitude of the impact. The microprocessor 112 identifies the sensors closest to the point of impact by examining the individual and comparative magnitude of the signals received from the individual sensors 102, and then performs a triangulation algorithm upon these signals so as to identify an actual location of impact. The triangulation may be based on a minimum of three signals but, depending on the layout of the sensors, may beneficially be based on a minimum of four sensors. The signals from the sensors may also be used to calculate/derive the actual magnitude of the impact”). Ehsan does not explicitly teach that the sensors measure mechanical strain.
Scheinert teaches “the flexible portion containing a single sensor to measure mechanical strain in the surface of the structure ([0039] teaches a strain gauge array.  This can be interpreted to be a single sensor).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Scheinert in view of Ehsan. Ehsan teaches that the sensors on the bat detect the location of the strike as well as the magnitude. The strike is caused when the ball interacts with the surface of the bat, deforming the bat surface for moments. Scheinert teaches that the strain sensors determine the location of the strike as well as strain caused by the strike. Combining these teachings would be obvious since it would be useful to the user to determine the strain on the bat in Ehsan. This would allow the user to alter their movement or detect damage in order to optimize performance.
The prior arts do not explicitly teach a “high-frequency soft polymer” sensor. These are features that would be obvious to one of ordinary skill in the art. A sensor having a range of sensitivity is known in the art and depends on the application of the device. Therefore one of ordinary skill in the art would know to use an appropriate sensor.
French teaches “high-frequency soft polymer sensor (Abstract teaches a flexible polymer, which reads on soft polymer; Column 3, lines 25-32).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of French with Scheinert and Ehsan. Using a high-frequency soft polymer sensor is known in the field of impact measurement. Adhesive, flexible transducers are widely used to monitor the movement of sporting devices since they are attachable and conform to the shape of bats, clubs and rackets. The secure connection increases the accuracy of the measurement system. 

As to claim 2, Ehsan teaches “where the computational element further configured to derive one or more parameters of concern the from one or more events of interest and selectively (page 4, paragraph 4 cites the function of the microprocessor. It is capable to communicating the desired signals. Furthermore, this limitation describes the function of the structure. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114); and a communication element to selectively communicate a subset of the one or more events of interest that satisfy the one or more parameters of concern, to save power (Page 4, last paragraph teaches “The communications module may be any known type incorporating, for example mobile telephone technology, Wi-Fi, or other wireless means for distance communication (short, medium, long range) or may for example include a low powered blue tooth communications device that transmits to a repeater or data collection point located in close proximity to the batsman, for example incorporated into the stumps camera position located closely behind the batsman, or some portable digital data acquisition device (PDA, Mobile Phone etc”. The function of saving power is known in this field of technology. Although the specific function is not recited, the prior art possesses the exact same element which can perform the claimed function.  Page 4, paragraph 6 teaches the concept of a low power mode. Therefore, selectively communicating data to save power would be obvious).”

As to claim 4, Ehsan teaches “a communication element to transmit the polynomial and a subset of the one or more events of interest (page 4, paragraph 4 cites the function of the microprocessor. Page 4, paragraph 5 cites that the communication module transmits data from the bat to a remote source for analysis. This module is capable to communicating the desired signals since it states that it transmits the data from the bat to the remote location, being interpreted as all relevant and pertinent data for analysis. Furthermore, this limitation describes the function of the structure. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114).”

As to claim 5, Ehsan teaches “wherein the captured signal is transmitted in addition to a subset of the one or more events of interest (page 4, paragraph 4 cites the function of the microprocessor. Page 4, paragraph 5 cites that the communication module transmits data from the bat to a remote source for analysis. This module is capable to communicating the desired signals since it states that it transmits the data from the bat to the remote location, being interpreted as all relevant and pertinent data for analysis. Furthermore, this limitation describes the function of the structure. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114).”

As to claim 6, Ehsan teaches “wherein the electronics comprise additional sensors (Figure 3 depicts multiple sensors); the signal from the additional sensors being transmitted in addition to the subset of the one or more events of interest (page 4, paragraph 4 cites the function of the microprocessor. Page 4, paragraph 5 cites that the communication module transmits data from the bat to a remote source for analysis. This module is capable to communicating the desired signals since it states that it transmits the data from the bat to the remote location, being interpreted as all relevant and pertinent data for analysis. Furthermore, this limitation describes the function of the structure. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114).”

As to claim 7, Ehsan teaches “further comprising additional sensors (Figure 2); wherein the computation element is configured to incorporate signal data from the additional sensors into the analysis of the polynomial; wherein a resulting polynomial influences an output of the one or more events of interest (page 4, paragraph 4 cites the function of the microprocessor in analyzing data from multiple sensors. Page 4, paragraph 5 cites that the communication module transmits data from the bat to a remote source for analysis. This module is capable to communicating the desired signals since it states that it transmits the data from the bat to the remote location, being interpreted as all relevant and pertinent data for analysis. Furthermore, this limitation describes the function of the structure. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114).”

As to claim 8, Scheinert teaches “a communication system configured to communicate to a receiving apparatus; the receiving apparatus containing a second computational element; wherein the second computational element is capable of reproducing the events of interest from the communication ([0030] teaches “Racquet 10 may also comprise a communication link 84 for download of the collected data to a user PC, external display or other device for analysis and display”. This means that the PC, which is the second computation element, that receives the data can further process it, and display any desired outputs. This is a known function and use of a PC for data analysis).”

As to claim 9, Scheinert teaches “where a portion of the analysis of the captured signal into a polynomial representing events of interest is performed by the receiving apparatus ([0030] teaches “Racquet 10 may also comprise a communication link 84 for download of the collected data to a user PC, external display or other device for analysis and display”. This means that the PC that receives the data can further process it, and display any desired outputs. This is a known function and use of a PC for data analysis).”

As to claim 10, Scheinert teaches “wherein the parameters of concern are computed by the receiving apparatus ([0030] teaches “Racquet 10 may also comprise a communication link 84 for download of the collected data to a user PC, external display or other device for analysis and display”. This means that the PC that receives the data can further process it, and display any desired outputs. This is a known function and use of a PC for data analysis).”

As to claim 11 Ehsan teaches “a power source (Page 2, paragraph 5 teaches “The sports bat preferably has a battery within the handle of said sports bat which may be rechargeable. Where the battery is rechargeable it may be permanently integrated within the handle and the sports bat may be provided with one of: a socket for receiving a power lead to recharge the battery; and two electrical contacts on an exterior surface of the sports bat to enable the bat to be plugged into a re-charger”).”

As to claim 12, Ehsan teaches “herein the power source is re-charged via one or more of: wireless inductive charging, solar charging, vibration energy harvesting, or wired connection (Page 2, paragraph 5 teaches “The sports bat preferably has a battery within the handle of said sports bat which may be rechargeable. Where the battery is rechargeable it may be permanently integrated within the handle and the sports bat may be provided with one of: a socket for receiving a power lead to recharge the battery; and two electrical contacts on an exterior surface of the sports bat to enable the bat to be plugged into a re-charger”).”

As to claim 13, Ehsan teaches “wherein the parameters of concern are binary (Abstract teaches “The playing surface has a plurality of sensors (102) associated therewith for detecting impact upon said playing surface and outputting a signal indicative thereof.” This is a binary system which means that the system indicates impact or not. If impact occurs, a signal is output, if not impact is detected, no signal is output).”

As to claim 14, Ehsan teaches “wherein the parameters of concern are scalars (Page 2, paragraph 1 teaches “The output signal of said sensors may comprise an analogue signal, the magnitude of said signal indicative of the force of an impact upon the bat”. A scalar is a physical quantity which relates to magnitude and is measurable by a real number).”

As to claim 15, Ehsan teaches “wherein the electronics further comprise: storage memory to store one or more of the captured signals, the polynomials, the events of interest and the parameters of concern (Page 5, paragraph 3 teaches “The handle of the bat 100 also contains a memory module 120 which is preferably a solid state memory to which data collected and processed by the microprocessor is sent and stored. The handle is further supplied with a data port 122, for example a USB or mini USB socket by which the bat 100 can be connected to, for example a computer, to download the strike history of the bat. It will be appreciated that the provision of a data port is not necessary and that the data from the memory module 120 may be communicated wirelessly to a computer using the communications module 11).”

As to claim 16, Ehsan teaches “a communication element to transmit contents of the storage memory (Page 5, paragraph 3 teaches “The handle of the bat 100 also contains a memory module 120 which is preferably a solid state memory to which data collected and processed by the microprocessor is sent and stored. The handle is further supplied with a data port 122, for example a USB or mini USB socket by which the bat 100 can be connected to, for example a computer, to download the strike history of the bat. It will be appreciated that the provision of a data port is not necessary and that the data from the memory module 120 may be communicated wirelessly to a computer using the communications module 11).”

As to claim 17, Ehsan teaches “where the flexible portion comprises the sensors co- encapsulated with the computation element (Page 4, paragraph 3 teaches “It is preferable that the sensors 102 and the electrical connections 110 are produced as part of an adhesive sticker which is applied over the rear face 104 of the bat 100. The sticker may be branded on its outwardly facing side”. This means that the sensors and electronic are connected to one another as a part of the adhesive. The sports bat handle comprises a processing element).”

As to claim 21, Ehsan teaches “A method for monitoring events of interest in a structure using a securely adhered apparatus (Abstract), the apparatus including a flexible portion and a processing portion, wherein the flexible portion of the apparatus conforms to an irregular shape of the surface of the structure (Page 2 last paragraph teaches “In a preferred arrangement the sports bat has a playing surface on front side thereof and a non playing surface on a reverse side thereof and the sensors are located on the reverse side. The sensors are preferably substantially flat and are covered with an adhesive label and the electrical connections are printed on a flexile substrate or directly onto the bat. Alternatively the sensors may be mounted elsewhere on the bat or embedded therein”), the method comprising: a sensor; sending data from the sensor through conductive traces in the flexible portion to connect the processing portion (Figure 2); capturing and buffering an output signal of the sensor; analyzing the captured signal into a polynomial representing an event of interest; transmitting one or more of the events of interest (Page 4, paragraph 4 teaches “The sensors 102 output an analogue or digital signal indicative of the magnitude of the impact. The microprocessor 112 identifies the sensors closest to the point of impact by examining the individual and comparative magnitude of the signals received from the individual sensors 102, and then performs a triangulation algorithm upon these signals so as to identify an actual location of impact. The triangulation may be based on a minimum of three signals but, depending on the layout of the sensors, may beneficially be based on a minimum of four sensors. The signals from the sensors may also be used to calculate/derive the actual magnitude of the impact”). Ehsan does not explicitly teach that the sensors measure mechanical strain.
Scheinert teaches “measuring mechanical strain in the surface of the structure ([0039] teaches a strain gauge array.  This can be interpreted to be a single sensor).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Scheinert in view of Ehsan. Ehsan teaches that the sensors on the bat detect the location of the strike as well as the magnitude. The strike is caused when the ball interacts with the surface of the bat, deforming the bat surface for moments. Scheinert teaches that the strain sensors determine the location of the strike as well as strain caused by the strike. Combining these teachings would be obvious since it would be useful to the user to determine the strain on the bat in Ehsan. This would allow the user to alter their movement or detect damage in order to optimize performance.
French teaches “wherein the flexible portion contains a soft-polymer sensor, a single high frequency soft-polymer (Abstract teaches a flexible polymer, which reads on soft polymer; Column 3, lines 25-32).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of French with Scheinert and Ehsan. Using a high-frequency soft polymer sensor is known in the field of impact measurement. Adhesive, flexible transducers are widely used to monitor the movement of sporting devices since they are attachable and conform to the shape of bats, clubs and rackets. The secure connection increases the accuracy of the measurement system. 

As to claim 22, Ehsan teaches “A system for detecting and reporting on an event of interest in a structure (Abstract), the system comprising: a flexible portion adhered to the surface of the structure, the flexible portion conforming to a shape of the structure (Figure 2. Page 2); an electronics portion to capture and buffer a signal output by the sensor; a computational element to analyze the buffered signal and calculate a polynomial representing an event of interest (Page 4, paragraph 4 teaches “The sensors 102 output an analogue or digital signal indicative of the magnitude of the impact. The microprocessor 112 identifies the sensors closest to the point of impact by examining the individual and comparative magnitude of the signals received from the individual sensors 102, and then performs a triangulation algorithm upon these signals so as to identify an actual location of impact. The triangulation may be based on a minimum of three signals but, depending on the layout of the sensors, may beneficially be based on a minimum of four sensors. The signals from the sensors may also be used to calculate/derive the actual magnitude of the impact”); an encapsulation enclosing the flexible portion, the sensor, and the computational element into the system (Page 4, paragraph 3 teaches “The sticker may be branded on its outwardly side”. The sticker encapsulates, thereby enclosing, the various elements such as the sensors and traces).” Ehsan does not teach mechanical strain nor a soft polymer sensor.
Scheinert teaches “a sensor in the flexible portion configured to measure high frequency mechanical strain on the surface of the structure ([0039] teaches a strain gauge array.  This can be interpreted to be a single sensor).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Scheinert in view of Ehsan. Ehsan teaches that the sensors on the bat detect the location of the strike as well as the magnitude. The strike is caused when the ball interacts with the surface of the bat, deforming the bat surface for moments. Scheinert teaches that the strain sensors determine the location of the strike as well as strain caused by the strike. Combining these teachings would be obvious since it would be useful to the user to determine the strain on the bat in Ehsan. This would allow the user to alter their movement or detect damage in order to optimize performance.
The prior arts do not explicitly teach a “high-frequency soft polymer” sensor. These are features that would be obvious to one of ordinary skill in the art. A sensor having a range of sensitivity is known in the art and depends on the application of the device. Therefore one of ordinary skill in the art would know to use an appropriate sensor.
French teaches “single soft-polymer (Abstract teaches a flexible polymer, which reads on soft polymer; Column 3, lines 25-32).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of French with Scheinert and Ehsan. Using a high-frequency soft polymer sensor is known in the field of impact measurement. Adhesive, flexible transducers are widely used to monitor the movement of sporting devices since they are attachable and conform to the shape of bats, clubs and rackets. The secure connection increases the accuracy of the measurement system. 

As to claim 22, Ehsan teaches “a transmitting element to selectively transmit one or more of the buffered signal, the polynomial, and the event of interest to a remote system (Page 2 teaches “Preferably the sports bat further comprises a wireless communications module within the handle of the sports bat for communicating data from the microprocessor to remote location. The remote location may for example be a computer from which the coach or a manufacturer can monitor the sportsman's and or the bats performance.”).”

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehsan WO 2011110806 in view of Scheinert US 20070105664 and in further view of Sinha US 20150029341.
As to claim 18, the prior arts do not teach an additional sensing apparatus.
Sinha teaches “a communication element to transmit data to a remote system wherein the transmission is synchronized with signals from an additional sensing apparatus ([0019]; [0030]; Figure 1 shows the network that the impact device on the sporting equipment and the video are connected to).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Sinha with Scheinert and Ehsan. The additional sensing device allows the user to generate and analyze more data regarding the impact and movement of the sports equipment. This increases the accuracy of the measurement.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/            Primary Examiner, Art Unit 2863